
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 3470
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 23, 2010
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To authorize funding for the creation and
		  implementation of infant mortality pilot programs in standard metropolitan
		  statistical areas with high rates of infant mortality, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Nationally Enhancing the Wellbeing of
			 Babies through Outreach and Research Now Act or the
			 NEWBORN
			 Act.
		2.Infant mortality
			 pilot programsSection 330H of
			 the Public Health Service Act (42 U.S.C. 254c–8) is
			 amended—
			(1)by redesignating
			 subsection (e) as subsection (f);
			(2)by inserting after
			 subsection (d) the following:
				
					(e)Infant mortality
				pilot programs
						(1)In
				generalThe Secretary, acting
				through the Administrator, shall award grants to eligible entities to create,
				implement, and oversee infant mortality pilot programs.
						(2)Period of a
				grantThe period of a grant under this subsection shall be 5
				consecutive fiscal years.
						(3)PreferenceIn awarding grants under this subsection,
				the Secretary shall give preference to eligible entities proposing to serve any
				of the 15 counties or groups of counties with the highest rates of infant
				mortality in the United States in the past 3 years.
						(4)Use of
				FundsAny infant mortality pilot program funded under this
				subsection may—
							(A)include the
				development of a plan that identifies the individual needs of each community to
				be served and strategies to address those needs;
							(B)provide outreach
				to at-risk mothers through programs deemed appropriate by the
				Administrator;
							(C)develop and implement standardized systems
				for improved access, utilization, and quality of social, educational, and
				clinical services to promote healthy pregnancies, full-term births, and healthy
				infancies delivered to women and their infants, such as—
								(i)counseling on
				infant care, feeding, and parenting;
								(ii)postpartum
				care;
								(iii)prevention of
				premature delivery; and
								(iv)additional
				counseling for at-risk mothers, including smoking cessation programs, drug
				treatment programs, alcohol treatment programs, nutrition and physical activity
				programs, postpartum depression and domestic violence programs, social and
				psychological services, dental care, and parenting programs;
								(D)establish a rural
				outreach program to provide care to at-risk mothers in rural areas;
							(E)establish a
				regional public education campaign, including a campaign to—
								(i)prevent preterm
				births; and
								(ii)educate the
				public about infant mortality; and
								(F)provide for any
				other activities, programs, or strategies as identified by the community
				plan.
							(5)LimitationOf
				the funds received through a grant under this subsection for a fiscal year, an
				eligible entity shall not use more than 10 percent for program
				evaluation.
						(6)Reports on Pilot
				Programs
							(A)In
				generalNot later than 1 year
				after receiving a grant, and annually thereafter for the duration of the grant
				period, each entity that receives a grant under paragraph (1) shall submit a
				report to the Secretary detailing its infant mortality pilot program.
							(B)Contents of
				reportThe reports required under subparagraph (A) shall include
				information such as the methodology of, and outcomes and statistics from, the
				grantee’s infant mortality pilot program.
							(C)EvaluationThe
				Secretary shall use the reports required under subparagraph (A) to evaluate,
				and conduct statistical research on, infant mortality pilot programs funded
				through this subsection.
							(7)DefinitionsFor
				the purposes of this subsection:
							(A)AdministratorThe
				term Administrator means the Administrator of the Health
				Resources and Services Administration.
							(B)Eligible
				entityThe term eligible entity means a State,
				county, city, territorial, or tribal health department that has submitted a
				proposal to the Secretary that the Secretary deems likely to reduce infant
				mortality rates within the standard metropolitan statistical area
				involved.
							(C)TribalThe
				term tribal refers to an Indian tribe, a Tribal organization, or
				an Urban Indian organization, as such terms are defined in section 4 of the
				Indian Health Care Improvement Act.
							;
				and
			(3)by amending
			 subsection (f), as so redesignated—
				(A)in paragraph
			 (1)—
					(i)by
			 amending the paragraph heading to read: Healthy start
			 initiative; and
					(ii)by
			 inserting after carrying out this section the following:
			 (other than subsection (e));
					(B)by redesignating
			 paragraph (2) as paragraph (3);
				(C)by inserting after
			 paragraph (1) the following:
					
						(2)Infant mortality
				pilot programsTo carry out
				subsection (e), there is authorized to be appropriated $10,000,000 for each of
				fiscal years 2011 through 2015.
						;
				and
				(D)in paragraph
			 (3)(A), as so redesignated, by striking the program under this
			 section and inserting the program under subsection
			 (a).
				
	
		
			Passed the House of
			 Representatives September 22, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
